Title: To James Madison from the Delegates from Towns in Franklin, Hampshire, and Hampden Counties, Massachusetts, 15 July 1812 (Abstract)
From: Delegates from Towns in Franklin
To: Madison, James


15 July 1812. “In the exercise of the inestimable privilege of peaceably assembling and petitioning government for a redress of grievances, your memorialists, delegates from towns in the Counties of Franklin, Hampshire and Hampden, within the Commonwealth of Massachusetts, legally appointed in regular town meetings, warned for that purpose, except in the four instances of West-Springfield, Leverett, Bernardston & Northfield, (said Counties comprising a population of about Eighty thousand souls) take the liberty of addressing the chief Magistrate of the Union upon subjects of vital importance to the public interest; and penetrated, as well with a conviction, that the people are the source of power, as with a sense of the veneration due to the several branches of their government, they would approach your Excellency with the freedom of independent citizens and at the same time with respect.

“From the nature of our government it is obviously requisite to its just administration, that it should be much guided and governed in its operations by public opinion; not that the wild caprice or impassioned and hasty sentiments of the people should impel their rulers into systems of policy morally wrong, or divert them from a course of measures wisely calculated to advance the public happiness; but that the deliberate voice of the people, in relation to subjects, of which they have the means of judging correctly, and in which they are immediately interested, should be listened to, with the most careful attention, by their ‘substitutes and agents’ in public office.
“Thus in the language of the Constitution of this Commonwealth, ‘the end of the institution, maintenance, and administration of government is to secure the existence of the body politic; to protect it; and to furnish the individuals, who compose it, with the power of enjoying, in safety and tranquility, their natural rights and the blessings of life; and whenever these great objects are not obtained, the people have a right to alter the government, and to take measures necessary for their safety, prosperity and happiness.’ But the shades of injustice, of which Rulers may be guilty, are at once so various and so indefinitely blended, extending from mere omissions of duty to a continued course of ‘injuries and usurpations’ that it becomes of the utmost importance to a government, conceding and founded upon these great first principles and ‘self evident truths,’ that its measures should correspond, as far as may be, with the wishes and enlightened judgment of the people.
“A supposed common interest is, in the apprehension of your Memorialists, the basis of the Federal Union; and if in consequence of the proceedings of the government, any particular section of our country should be induced to consider its own interests, as sacrificed to aid the ambition or appease the jealousy of other sections, it cannot, and it ought not to be concealed, that by the habitual indulgence of such feelings, which measures partial in their effects cannot fail to produce, the Union itself would eventually be endangered. Your Memorialists, therefore, ardently attached from principle, as well as habit, to their present form of government, and sincerely desirous of transmitting it unimpaired to posterity, as under God the choicest of all temporal blessings, cannot forbear to express to your Excellency the sentiments of many thousands of their friends and fellow citizens on the subject of the restrictive measures of Congress and the existing War with Great Britain.
“For many years after the establishment of the present government, the prosperity and happiness of the people of the United States were great beyond example. But since the attempts on the part of the government in 1807 to protect commerce by withdrawing it from the ocean, enterprise has lost its activity and industry its hope of reward. Jealousies have been excited by repeated measures of Congress, tending to the depression and extinction of our commercial rights; and the people of New England, in consequence of the severe pressure of commercial restrictions, have almost seemed to view those, who should be to them ‘nursing fathers,’ as enemies and not friends. But notwithstanding the long series of evils, which have been experienced of late years, in a peculiar degree, by the Northern and Commercial States, your Memorialists feel themselves still bound to believe that the government will not persist in a course of measures, hitherto inefficient either in redressing the wrongs committed against the United States or in protecting any part of the property of her citizens, when experimentally convinced of its disastrous influence upon the rights and interests of a large portion of the people.
“After the able and satisfactory examination of the alledged causes of War against Great Britain, contained in an ‘Address of Members of the House of Representatives of the Congress of the United States to their Constituents,’ it can hardly be expected that your Memorialists should detail to your Excellency the particular grounds of their belief that the war is neither just, necessary, nor expedient. While they would not therefore attempt a discussion of the alledged grounds of hostilities, they would congratulate your Excellency and the friends of peace throughout the Union upon the recent appearance of a Decree of the government of France, repealing her Decrees of Berlin and Milan, and the probable consequent removal of the principal alledged cause of War, the British orders in Council. At the same time your Memorialists cannot repress their indignant emotions, while contemplating the manifest attempt on the part of France to deceive the American people to their ruin.
“The Berlin and Milan decrees were alledged to have been repealed in November 1810; but Great Britain, in justification of her refusal to withdraw her Orders in Council, has invariably considered the promise of repeal, made in the month of August preceding, as dependent on our determination to cause our rights to be respected by the commencement of hostilities against the English. In vain, for more than eighteen Months, did the citizens of the United States wait the ordinary and proper evidence of that repeal—the repealing Decree; in vain did Great Britain promise a repeal of her orders, whenever that evidence should be furnished; the condition of the promise of repeal had not then been performed, the United States being at peace with Great Britain. But in the judgment of your Memorialists, it is a singular and alarming fact, that within thirty days after the declaration of War against Great Britain, a Decree of repeal, bearing date April 1811. (more than a year previous to its formal promulgation) was received in the United States! It is singular, because it displays a boldness of deception, hitherto unparallelled in the intercourse of independent States; and it is alarming, inasmuch as ‘he that runs may read,’ that Bonaparte, from the imposition of the first Embargo down to the declaration of War against Great Britain, has anticipated with more exactness the proceedings of our public Councils, than Americans themselves. But could the Emperor of France have believed, that the government of the United States was about to be entangled in his toils and irresistibly drawn into the Continental system and the Embraces of an Alliance? Is it possible he should have imagined, that a War, commenced against Great Britain on the ground of her obnoxious orders in Council, would be persisted in when those orders were removed by the removal of his decrees, upon which they were founded? Is it conceivable that he has issued this decree, affixing to it a false date, in order to deceive the American people as to the time of the repeal itself?
“Why the repeated declaration, since the month of November 1810, that the Berlin and Milan decrees were fundamental Laws of the French Empire, confirmed, as it has been, by an indiscriminate capture of American property and the total ignorance of the judicial & ministerial officers of the French government as to the fact of any revocation; and now for the first time the promulgation of a decree, whereby the Emperor would seem to have expressed his gracious pleasure, in April 1811, that those decrees should be repealed? Why is a Decree of repeal, purporting on the face of it, to have been adopted in consequence of a Law of Congress of March 1811, now published to the world, as conclusive evidence of the existence of that repeal in the month of November 1810. Why, your Memorialists respectfully ask, why this dark & mysterious conduct on the part of France? Why this mixture of falsehood & hypocrisy? Why her alternate caresses and indignities? Why are we at one time told, that ‘his Majesty loves the Americans,’ and that ‘their prosperity & commerce are within the scope of his policy’; and at another, that they are ‘men without just political views, without honor, and without energy’? Why, we ask, but that France would hurry us into the same snares, into which the governments of the Continent have already fallen, by the united agency of flattery, fraud & menace?
“Impressed, therefore, with the importance of the crisis, as it respects the justice, impartiality, and honor of the National government, about to be evidenced, by the course of its measures, in the new relation, supposed to be now subsisting between the belligerents of Europe and the United States, your memorialists do not hesitate to express their conviction, that measures should be immediately taken, in the event of the repeal of the British orders in Council, to bring the War, in its infancy, to an honorable termination; and that a persistence in hostilities, after the removal of this, the leading & only recent ground of War against Great Britain, would be viewed of necessity, by all classes of the people, as deeply alarming to the liberties and independence of the United States.
“But whatever may be the course of Great Britain, in consequence of this fraudulent attempt on the part of France to bind us indissolubly to her Empire, your Memorialists cannot consider the War, in which we are engaged, as required by the interest, security or honor of the American people. If prosecuted for the protection of commerce, the friends of commerce have invariably deprecated restrictions & War as indescribable evils, and would gladly exchange them, upon any terms, for free trade & honorable peace. If War has been declared to cleanse the honor of the government, should not that power have been selected as our enemy, which imprinted the stain? Which, while it has declared the Americans to be ‘more dependent than Jamaica, which at least has its Assembly of Representatives & its privileges,’ has practically expressed her contempt of our government & her disregard of national Law, by seizing, scuttling, & burning our Merchant Vessels, without even the forms of regular adjudication? Admitting, however, our honor to have been tarnished by Great Britain, our rights to have been withholden, and the personal liberty of our citizens to have been infringed; how, your memorialists respectfully inquire, are our seamen to be protected by exposing them to capture as prisoners of War? How are our injuries to be redressed by throwing our wealth within the grasp of Great Britain, and authorising depredations on the part of her subjects? Or how is our honor to be brightened by a War, which must terminate, if persisted in, either in ruin or disgrace.
“Under these circumstances your Memorialists earnestly pray your Excellency, that Commissioners may be forthwith appointed, on the part of the United States, to negociate and conclude a Treaty of Peace with Great Britain upon just, safe, and honorable terms.”
